t c summary opinion united_states tax_court margarette nau petitioner v commissioner of internal revenue respondent docket no 8984-10s l filed date margarette nau pro_se marie e small for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on respondent’s motion for summary_judgment background petitioner resided in new york at the time she filed the petition petitioner filed form sec_1040 u s individual_income_tax_return for tax years and and failed to pay the full amount of the tax_liability reflected on the respective return for each year petitioner’s tax_return was filed late additionally she failed to report some income on her tax_return on date respondent issued a notice_of_deficiency with respect to the tax_year petitioner did not file a petition disputing that notice_of_deficiency on date petitioner filed a bankruptcy petition under chapter of the u s bankruptcy code in the u s bankruptcy court for the eastern district of new york on date petitioner was discharged from bankruptcy 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure on date respondent mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to her and tax years petitioner timely submitted a form request for a collection_due_process or equivalent_hearing settlement officer jeffrey garfield so garfield sent a letter to petitioner on date scheduling a collection_due_process cdp hearing for date the scheduled hearing did not take place on date respondent mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the notice_of_federal_tax_lien nftl the notice_of_determination stated that petitioner did not call after two conference letters and did not submit the documentation requested for consideration of collection alternatives petitioner filed her petition asserting among other things that she did not owe the amounts respondent claimed and that respondent failed to keep the scheduled cdp hearing appointment on date respondent filed a motion to remand the case to the office of appeals for further consideration respondent believed that petitioner was not afforded a cdp hearing under sec_6320 because so garfield was on extended sick leave on date the date of the originally scheduled cdp hearing on date the court granted respondent’s motion to remand and ordered that respondent’s appeals_office hold the cdp hearing no later than date on date a face-to-face cdp hearing took place between petitioner and settlement officer gilbert breitberg so breitberg in manhattan during the cdp hearing petitioner explained to so breitberg that she believed the balance due for the taxable_year was discharged through bankruptcy at the hearing petitioner also argued that the balances due for taxable years and were incorrect because the aarp volunteer who prepared her returns refused to prepare schedules a itemized_deductions which might have lowered her tax_liabilities and eliminated the balances due petitioner did not otherwise provide documentation or specific information during the administrative proceedings to support her position that the underlying liabilities for the taxable years at issue were incorrect petitioner did not request any specific collection alternatives other than asking that respondent reduce or eliminate her tax_liabilities additionally so breitberg was unable to consider collection alternatives because petitioner did not provide a current form 433-a collection information statement for wage earners and self-employed individuals instead petitioner provided so breitberg with some financial information from because she believed so breitberg should consider availability of collection alternatives based on her financial information as of the date of the originally scheduled cdp hearing rather than on her current financial information on date so breitberg issued petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or sustaining the filing of the nftl the supplemental notice stated that the underlying liabilities were correct at the time the nftl was issued and remain due and owing and that petitioner did not furnish current financial information and did not request any specific collection alternative beyond wanting the tax_liabilities reduced or eliminated respondent asserts that as a matter of law he is entitled to summary_judgment in that the existence and amounts of the underlying tax_liabilities are correct and he did not abuse his discretion in denying collection alternatives because petitioner did not provide financial information or documentation petitioner objects to respondent’s motion for summary_judgment discussion summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a we may grant summary_judgment only if there is no genuine dispute as to any material fact and the moving party is entitled to judgment as a matter of law rule b 85_tc_527 respondent as the moving party bears the burden of proving that no genuine issue exists as to any material fact and that he is entitled to judgment as a matter of law see 115_tc_554 100_tc_32 naftel v commissioner t c pincite in deciding whether to grant summary_judgment the factual materials and the inferences drawn from them must be considered in the light most favorable to the nonmoving party see fpl grp inc subs v commissioner t c pincite bond v commissioner t c pincite naftel v commissioner t c pincite however the nonmoving party is required to go beyond the pleadings and by her own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 fpl grp inc subs v commissioner t c pincite where the underlying tax_liability is properly at issue we review the commissioner’s determination de novo where the validity of the underlying tax_liability is not properly at issue we will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner may prove abuse_of_discretion by showing that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 129_tc_107 when a hearing officer is unable or refuses to consider collection alternatives because of a taxpayer’s failure to provide financial information we have held that there was no abuse_of_discretion schwersensky v commissioner tcmemo_2006_178 see also lance v commissioner tcmemo_2009_129 if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand a lien in favor of the united_states is imposed on all the property of the delinquent taxpayer sec_6321 sec_6320 provides that within five business days after filing a tax_lien the irs must provide written notice of that filing to the taxpayer after receiving such notice the taxpayer may request an administrative hearing before the office of appeals sec_6320 a cdp hearing concerning a lien under sec_6320 is to be conducted in accordance with the relevant provisions of sec_6330 sec_6320 at the cdp hearing a taxpayer may raise any relevant issues relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives sec_6330 in addition she may challenge the existence or amount of the underlying tax_liability but only if she did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such liability sec_6330 the appeals officer must verify that the requirements of applicable law and administrative procedure have been met consider the issues properly raised by the taxpayer and consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 c we remand a case to appeals when the taxpayer did not have a proper hearing and a supplemental hearing is necessary or will be productive 117_tc_183 lites v commissioner tcmemo_2005_206 day v commissioner tcmemo_2004_30 the hearing on remand is a supplement to the taxpayer’s original cdp hearing and not a new hearing 130_tc_79 when a case is remanded to appeals and supplemental determinations are issued the position of the commissioner that we review is the position taken in the last supplemental determination kelby v commissioner t c pincite see also leago v commissioner tcmemo_2012_39 underlying tax_liability petitioner attempted to dispute the underlying liabilities for taxable years and during the cdp hearing however petitioner received a notice_of_deficiency for tax_year and did not file a petition with the court sec_6330 provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the tax_year in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 122_tc_1 sego v commissioner t c pincite goza v commissioner t c pincite because petitioner failed to timely petition this court following that notice_of_deficiency the validity of the underlying tax_liability for tax_year is not at issue and we review respondent’s supplemental determination as to tax_year for abuse_of_discretion petitioner asserts that by virtue of her bankruptcy discharge respondent may not enforce collection of her federal_income_tax liability we do not consider the validity of the underlying liability for tax_year since petitioner received a notice_of_deficiency for that year but her argument would not otherwise succeed a debtor who files a chapter bankruptcy petition is generally discharged from personal liability for all debts incurred before the bankruptcy petition was filed u s c sec b however that debtor is not discharged from claims for income_tax due for a tax_year for which the due_date for the return is within three years of the filing of the petition in bankruptcy id secs a a a see also 129_tc_160 aff’d 586_f3d_1213 9th cir petitioner’s federal_income_tax return was due without considering any extensions on date sec_6072 petitioner filed her bankruptcy petition on date a date that is less than three years from the due_date of her federal_income_tax return petitioner did not otherwise present any collection alternatives accordingly respondent did not abuse his discretion in issuing the supplemental determination as to because petitioner did not receive a notice_of_deficiency for tax years and and had no prior opportunity to raise the issue of the existence or amounts of the underlying tax_liabilities before the cdp hearing she could contest the and liabilities at the cdp hearing see sec_6330 see also 122_tc_1 sego v commissioner t c pincite goza v commissioner t c pincite there is no dispute that petitioner properly raised the underlying tax_liabilities for tax years and at the cdp hearing and accordingly we review respondent’s supplemental determination as to those years de novo petitioner’s liabilities for tax years and are the result of underpayments petitioner stated at the cdp hearing that the returns for those years were prepared by a volunteer return preparer who would not complete schedules a and that schedules a might have lowered her tax_liabilities petitioner did not file an amended_return for either or and did not provide any documents or specific information to support her position that the underlying liabilities for those taxable years were incorrect there is no genuine dispute as to any material fact regarding the underlying tax_liabilities and respondent is entitled to judgment as a matter of law on this issue collection alternative a taxpayer may raise collection alternatives that may include an installment_agreement or an offer-in-compromise sec_6320 sec_6330 petitioner did not request any collection alternatives other than that the irs reduce or eliminate her liabilities the settlement officer requested current financial information so that he could determine whether she qualified for currently not collectible status an offer-in-compromise or an installment_agreement she did not provide the requested financial information and instead submitted financial information from and earlier petitioner requested that so breitberg consider her financial information from and determine the collection alternatives that may have been available on the date of her originally scheduled cdp hearing we have consistently held that it is not an abuse_of_discretion for the appeals_office to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information see huntress v commissioner tcmemo_2009_161 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 petitioner was aware that so breitberg requested current financial information and she failed to provide it accordingly it was not an abuse_of_discretion for the appeals_office to reject collection alternatives because of a lack of necessary financial information petitioner has not shown that respondent’s supplemental determination to sustain the notice_of_federal_tax_lien because of her unpaid tax_liabilities for tax years and and failure to submit a current form 433-a was arbitrary capricious or without sound basis in fact or law there is no genuine dispute as to any material fact remaining and respondent is entitled to judgment as a matter of law to reflect the foregoing an appropriate order and decision will be entered
